817 P.2d 889 (1991)
Richard B. OSBORN, Appellant (Plaintiff),
v.
Clarice Lyle MANNING, Appellee (Defendant).
No. 91-131.
Supreme Court of Wyoming.
October 2, 1991.
Richard B. Osborn, pro se.
Donald Painter, Casper, for appellee.
Before URBIGKIT, C.J., CARDINE, MACY and GOLDEN, JJ., and ROONEY, J. (Retired).
GOLDEN, Justice.
Osborn renews his claim for costs of a fence built in 1983. He sought and was denied summary judgment. He obtained judgment for fence maintenance. Manning does not dispute the judgment for fence maintenance.
In Osborn v. Manning, 798 P.2d 1208 (Wyo. 1990), we reversed dismissal of Osborn's claim for fence maintenance, but ratified our holding res judicata barred the claim for original fence costs. See, Osborn v. Manning, 812 P.2d 545, 547 (Wyo. 1991). Osborn differentiates his new claim, avowing he rebuilt, or modified, much of the fence to ensure compliance with statutory criteria. See, W.S. XX-XX-XXX (June 1989 Repl.). Nothing else has changed.
We agree with the district court's findings. The new claim does not enhance his position, because the recent work did not alter the original fence's status.
The judgment of the district court is affirmed.